IN THE COURT OF APPEALS OF TENNESSEE

AT KNOXVILLE
                                            FILED
                                          December 10, 1999


                                          Cecil Crowson, Jr.
                                         Appellate Court Clerk




KIM NUCHOLS (WALKER),                         ) C/A NO. 03A01-9901-GS-00007
                                              )
              Appellant,                      ) BLOUNT GENERAL SESSIONS
                                              )
vs.                                           ) HON. WILLIAM R. BREWER, JR.,
                                              ) JUDGE
BENNY NUCHOLS,                       )
                                              )
              Appellee.                       )




                        O P I N I O N ON PETITION TO REHEAR


                                                                 Franks, J.



              Benny Nuchols has filed a Petition to Rehear, and at our direction, Kim

Nuchols has responded.

              In our original Opinion, we revised the visitation schedule with the mother,

because we were of the opinion that the standard visitation schedule adopted by the Trial

Court was not adequate under the circumstances of this case.

              We now conclude that the Trial Court is in a better position to establish the

visitation and custody in this case than this Court, and we accordingly recall our Opinion to

the extent that the first full paragraph on page 4 of our original Opinion is deleted, and the


                                                                                                 Page 1
cause is remanded to the Trial Court to establish visitation for the mother with the children

substantially in excess of the Trial Court’s standard visitation schedule throughout the

school year, as well as during summer vacations and holidays.

              The costs shall be taxed in accordance with the original Opinion.




                                           __________________________
                                           Herschel P. Franks, J.


CONCUR:




___________________________
Houston M. Goddard, P.J.




____________________
D. Michael Swiney, J.




                                                                                                Page 2